 

Exhibit 10.1

 



SELLAS LIFE SCIENCES GROUP, INC.

 

AMENDMENT TO

WARRANT TO PURCHASE COMMON STOCK

 

This Amendment to Warrant to Purchase Common Stock (this “Amendment”), dated as
of January 2, 2020, is being entered into by and among SELLAS Life Sciences
Group, Inc., a Delaware corporation (the “Company”), and the Holders identified
on the signature pages hereto (the “Holders”).

 

WHEREAS, the Holders are the record and beneficial owners of certain warrants
(the “March 2019 Warrants”) to purchase shares of the Company’s common stock,
par value $0.0001 per share (“Common Stock”), issued pursuant to that certain
Warrant Exercise Agreement dated March 6, 2019 by and among the Company and the
Holders (or an affiliate thereof);

 

WHEREAS, pursuant to Section 2(c) of the March 2019 Warrants, in connection with
the 1-for-50 reverse stock split announced by the Company on November 6, 2019,
which took effect on November 8, 2019, the exercise price of the March 2019
Warrants was automatically adjusted, effective as of the close of business on
November 8, 2019, from $1.40 to $70.00;

 

WHEREAS, pursuant to Section 9 of the March 2019 Warrants, the provisions of the
March 2019 Warrants may be amended or waived, and the Company may take any
action therein prohibited, or omit to perform any act therein required to be
performed by it, only if the Company has obtained the written consent of the
Holders; and

 

WHEREAS, the Company and the Holders have agreed to amend the March 2019
Warrants in the manner provided in this Amendment (the March 2019 Warrants, as
so amended, the “Warrants”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein below and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby mutually acknowledged, the Holders and the
Company hereby agree as follows:

 

1. Amendments. Section 1(b) of the March 2019 Warrants is hereby amended and
shall be replaced in its entirety with the following language:

 

“1(b)    Exercise Price.     For purposes of this Warrant, “Exercise Price”
means $7.50 per share, subject to adjustment as provided herein.”

 

2. No Other Amendment. Except for the matters set forth in this Amendment, all
other terms of the Warrants shall remain unchanged and in full force and effect.

 

3. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Amendment shall be governed by, the laws
of the State of New York, except for its conflicts of law provisions.

 

4. Counterparts. This Amendment may be executed in the original or by facsimile
in two or more counterparts, each of which shall be deemed an original and all
of which, taken together, shall constitute but one and the same instrument.

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by its duly authorized representatives.

 



SELLAS LIFE SCIENCES GROUP, INC.             By: /s/ Angelos Stergiou Name:
Angelos Stergiou, M.D., Sc.D. h.c.   Title: President and CEO  



 





 

 

  



  EMPERY ASSET MASTER, LTD.     By: Empery Asset Management, LP, its authorized
agent                   By: /s/ Brett Director     Name: Brett Director    
Title: General Counsel  



 



 

 

 





  EMPERY TAX EFFICIENT, LP     By: Empery Asset Management, LP, its authorized
agent                   By: /s/ Brett Director      Name: Brett Director    
Title: General Counsel  



 



 

 



 





  EMPERY TAX EFFICIENT II, LP     By: Empery Asset Management, LP, its
authorized agent                   By: /s/ Brett Director   Name: Brett Director
    Title: General Counsel  







 

 



 